EXHIBIT 10.22

 

UNITED SECURITY BANCSHARES, INC.

NON-EMPLOYEE DIRECTORS’ DEFERRED COMPENSATION PLAN

 

The Board of Directors of United Security Bancshares, Inc. hereby establishes
the United Security Bancshares, Inc. Non-Employee Directors’ Deferred
Compensation Plan, to be effective as of the 22nd day of January, 2004.

 

ARTICLE I

PURPOSE OF PLAN

 

The purpose of the Plan is to assist the Directors of the Holding Company and
the Bank in planning for their retirement.

 

ARTICLE II

DEFINITIONS

 

Where the following terms appear herein, they shall have the respective meanings
set forth in this ARTICLE II, unless the context clearly indicates to the
contrary.

 

Section 2.1. “Bank” shall mean First United Security Bank, a wholly-owned
subsidiary of the Holding Company.

 

Section 2.2. “Board of Directors” shall mean the board of directors of the
Holding Company.

 

Section 2.3. “Committee” shall mean the compensation committee of the board of
directors of the Holding Company.

 

Section 2.4. “Holding Company” shall mean United Security Bancshares, Inc.

 

Section 2.5. “Compensation” shall mean a Participant’s compensation for services
as a Director.

 

Section 2.6. “Deferral Termination Date” shall mean the date a Participant
ceases to be a Director.

 

Section 2.7. “Deferred Compensation” shall mean Compensation deferred pursuant
to the provisions of the Plan.

 

Section 2.8. “Deferred Compensation Account” shall mean the Participant’s
account established pursuant to Section 4.3 herein.

 

Section 2.9. “Director” shall mean a non-employee member of the board of
directors of the Holding Company or the board of directors of the Bank.

 

Section 2.10. “Market Price” shall mean the closing sales price per share for
the common stock of the Holding Company or, if no closing sales price is
reported, the average of the bid and ask prices per share on such date, as
reported on the The Nasdaq SmallCap Market.

 



--------------------------------------------------------------------------------

Section 2.11. “Participant” shall mean any non-employee Director of the Holding
Company or the Bank who has elected to have all or a part of his or her
Compensation deferred pursuant to the Plan.

 

Section 2.12. “Plan” shall mean this United Security Bancshares, Inc.
Non-Employee Directors’ Deferred Compensation Plan, as the same may hereafter be
amended from time to time.

 

Section 2.13. “Plan Earnings” shall mean amounts of interest to which reference
is made in Section 5.1 herein and of dividends and distributions to which
reference is made in Sections 6.2 and 6.3 herein.

 

Section 2.14. “Stock Equivalent” shall mean a measure of value equal to one
share of the Holding Company’s common stock and shall not include stock
appreciation rights.

 

Section 2.15. “Stock Equivalents Account” shall mean the Participant’s account
established pursuant to Section 4.3 herein.

 

ARTICLE III

ADMINISTRATION OF THE PLAN

 

Section 3.1. Committee. The Committee or such successor Committee as may be duly
appointed by the Board of Directors shall administer, construe and interpret the
Plan. Decisions of the Committee with respect to any matter involving the Plan
shall be final and binding on the Holding Company, the Bank and all
Participants. The Committee shall maintain complete and adequate records
pertaining to the Plan, including but not limited to Deferred Compensation
Accounts and Stock Equivalent Accounts.

 

Section 3.2. Indemnity.

 

(a) The Holding Company (the “Indemnifying Party”) hereby agrees to indemnify
and hold harmless the members of the Committee (the “Indemnified Parties”)
against any losses, claims, damages or liabilities to which any of the
Indemnified Parties may become subject to the extent that such losses, claims,
damages, liabilities or actions in respect thereof arise out of or are based
upon any act or omission of such Indemnified Party in connection with the
administration of the Plan (including any act or omission constituting
negligence on the part of such Indemnified Party, but excluding any act or
omission constituting gross negligence or willful misconduct on the part of such
Indemnified Party), and will reimburse the Indemnified Party for any legal or
other expenses reasonably incurred by him or her in connection with
investigating or defending against any such loss, claim, damage, liability or
action.

 

(b) Promptly after receipt by the Indemnified Party under Section 3.2(a) herein
of notice of the commencement of any action or proceeding for which the
Indemnified Party believes he or she is indemnified under Section 3.2(a), the
Indemnified Party shall notify the Indemnifying Party in writing of the
commencement thereof; provided, however, that the failure to notify the
Indemnifying Party shall not relieve it from any liability which it may have to
the Indemnified Party to the extent the Indemnifying Party is not prejudiced by
such failure. If any such action or proceeding shall be brought against the
Indemnified Party and it shall notify the Indemnifying Party of the commencement
thereof, the Indemnifying Party shall be entitled to participate therein, and,
to the extent that it shall wish, to assume the defense thereof, with counsel
reasonably satisfactory to the Indemnified Party, and the Indemnifying Party
shall not be liable to such Indemnified Party under Section 3.2(a) for any legal
or other expenses subsequently incurred by the Indemnified Party in connection
with the defense thereof, other than reasonable costs of investigation or
reasonable expenses of actions taken at the written request of the

 



--------------------------------------------------------------------------------

Indemnifying Party. The Indemnifying Party shall not be liable for any
compromise or settlement of any such action or proceeding effected without its
consent, which consent will not be unreasonably withheld.

 

ARTICLE IV

DEFERRED COMPENSATION

 

Section 4.1. Initial Elections by Directors. Any Director may (1) within thirty
(30) days of the later of (a) the date the Director first becomes a Director or
(b) the date the Plan becomes effective or (2) within thirty (30) days prior to
a calendar year, elect to participate in the Plan and to have all or a portion
of the Compensation otherwise payable to him or her as a Director deferred and
paid to him or her after his or her Deferral Termination Date. In making such
initial election hereunder, a Director shall specify (i) the portion, if any, of
such Deferred Compensation which will be (A) held subject to the interest
payment provisions of ARTICLE V hereof or (B) translated into Stock Equivalents
in accordance with ARTICLE VI hereof, and (ii) the form of payment of the
Deferred Compensation: (A) a single lump-sum payment, (B) five (5) annual
installments (i.e., one-fifth of the account in year one, one-fourth of the
account in year two, etc.) or (C) ten (10) annual installments (i.e., one-tenth
of the account in year one, one-ninth of the account in year two, etc.). Such
election shall be made in a writing delivered to the Committee and shall be
applicable only with respect to Compensation earned after the end of the
calendar month in which such election is made.

 

Section 4.2. Subsequent Elections by Directors.

 

(a) Within thirty (30) days prior to the beginning of any calendar year
following a Director’s initial election described in Section 4.1, a Participant
may make a subsequent election to increase or decrease the portion of his or her
Compensation to be deferred pursuant to the Plan and to elect the portion of
such Deferred Compensation and any Plan Earnings to be (i) held subject to the
interest payment provisions of ARTICLE V hereof or (ii) translated into Stock
Equivalents in accordance with ARTICLE VI hereof. Any such election shall be
effective as of the first day of the calendar year following the calendar year
in which such election is made. Notwithstanding anything to the contrary herein,
no such subsequent election shall affect a transfer of any amount credited, as
of the first day of such calendar year, to either the Deferred Compensation
Account or the Stock Equivalents Account from such account to the other account.

 

(b) Subsequent to the initial election by a Participant described in Section 4.1
and at least twelve (12) months prior to a Participant’s Deferral Termination
Date, the Committee, in its sole discretion, may authorize a Participant to
extend the form of payment period beyond that originally elected by the
Participant pursuant to Section 4.1 so long as the payment period does not
exceed the form of payment methods described in Section 4.1. Such subsequent
election to extend the form of payment period beyond that originally elected by
the Participant shall not become effective until twelve (12) months after the
date such election is extended by the Committee (“12-Month Waiting Period”). If
a Participant’s Deferral Termination Date occurs prior to the expiration of the
12-Month Waiting Period, any payments made to the Participant during the
12-Month Waiting Period shall be paid in accordance with the Participant’s
initial form of payment election made pursuant to Section 4.1.

 

Section 4.3. Establishment of Deferred Compensation Accounts and Stock
Equivalents Accounts. There shall be established for each Participant an account
to be designated as such Participant’s Deferred Compensation Account and an
account to be designated as such Participant’s Stock Equivalents Account, as
appropriate.

 



--------------------------------------------------------------------------------

Section 4.4. Allocations to Accounts. Any Deferred Compensation earned by a
Participant during a calendar month shall be credited to the Participant’s
Deferred Compensation Account as of the end of the calendar month. Plan Earnings
that consist of interest accrued on a Participant’s Deferred Compensation
Account due to the portion of Deferred Compensation that is subject to the
interest payment provisions of ARTICLE V shall be credited to such Participant’s
Deferred Compensation Account as of the end of each month. Plan Earnings that
consist of dividends (cash or otherwise) and distributions accrued on a
Participant’s Stock Equivalents Account due to the portion of Deferred
Compensation that has been translated into Stock Equivalents in accordance with
ARTICLE VI shall be credited to such Participant’s Deferred Compensation Account
as of the end of each calendar quarter prior to being translated into Stock
Equivalents in accordance with ARTICLE VI.

 

ARTICLE V

DEFERRED COMPENSATION SUBJECT TO INTEREST

 

Section 5.1. Interest on Deferred Compensation Accounts. A Participant’s
Deferred Compensation Account shall be credited as of the end of each calendar
month with an amount equivalent to interest for the number of days in such
calendar month at the 30-Day London Interbank Offered Rate (LIBOR) plus 75 basis
points for the last business day of the immediately preceding calendar month as
reported on the Bloomberg financial news system applied to the balance of such
Deferred Compensation Account (excluding the portion of the Deferred
Compensation Account that will be translated into Stock Equivalents in
accordance with ARTICLE VI) at the beginning of such calendar month; provided,
however, no amount credited to a Participant’s Deferred Compensation Account
subsequent to the beginning of a calendar month shall bear interest during that
calendar month. Interest credited to a Participant’s Deferred Compensation
Account shall be held in such account subject to the provisions of Section 4.4
herein.

 

Section 5.2. Distribution of Deferred Compensation Accounts Subject to Interest.

 

(a) When a Participant’s Deferral Termination Date shall occur, the balance in
such Participant’s Deferred Compensation Account shall be distributed in cash to
such Participant in the form elected by the Participant pursuant to Section 4.1.
Until payment is made, interest shall continue to accrue in the manner provided
in Section 5.1. Plan Earnings accrued to the date of payment of any lump-sum or
annual installment on such amount shall be paid in conjunction with such
payment. The lump-sum or initial annual installment shall be distributed within
thirty (30) days after a Participant’s Deferral Termination Date. The remaining
installments, if appropriate, shall be distributed at annual intervals
thereafter.

 

(b) If a Participant’s Deferral Termination Date shall occur by reason of his or
her death or if he or she shall die after his or her Deferral Termination Date,
but prior to receipt of all payments provided for in this Section, all payments
distributable hereunder shall be distributed in a lump-sum to such Participant’s
beneficiary designated on his or her election form, or if none is designated, to
such Participant’s estate or personal representative, as soon as
administratively feasible following his or her death.

 

ARTICLE VI

STOCK EQUIVALENTS

 

Section 6.1. Stock Equivalents Accounts. The number of Stock Equivalents, or
fractions thereof, to be credited to a Participant’s Stock Equivalents Account
in accordance with Section 4.4 shall be determined by dividing the amount of
Deferred Compensation and Plan Earnings to be allocated to

 



--------------------------------------------------------------------------------

such account pursuant to the Participant’s specifications given in accordance
with ARTICLE IV by the Market Price on the last trading day of the calendar
quarter specified in Section 4.4. The number of Stock Equivalents, so
determined, shall be credited to the Stock Equivalents Account established for
the Participant.

 

Section 6.2. Cash and Property Dividend Credits. Additional credits shall be
made to a Participant’s Deferred Compensation Account throughout the period of
such Participant’s participation in the Plan, and thereafter until all
distributions to which the Participant is entitled under Section 6.5 or ARTICLE
VIII shall have been made, in amounts equal to the Plan Earnings consisting of
the cash or fair market value of any dividends or distributions declared and
made with respect to the Holding Company’s common stock payable in cash,
securities issued by the Holding Company (other than the Holding Company’s
common stock but including any such securities convertible into the Holding
Company’s common stock) or other property which the Participant would have
received had he or she been the owner on the record dates for the payment of
such dividends of the number of shares of the Holding Company’s common stock
equal to the number of Stock Equivalents in his or her Stock Equivalents Account
on such dates. Each such credit shall be effected as of the end of the calendar
quarter in which such dividend or distribution is made. Each and every amount so
credited to a Participant’s Deferred Compensation Account shall be held in such
account subject to the provisions of Section 4.4 herein.

 

Section 6.3. Stock Dividend Credits. Additional credits shall be made to a
Participant’s Stock Equivalents Account throughout the period of his or her
participation in the Plan, and thereafter until all distributions to which the
Participant is entitled under Section 6.5 or ARTICLE VIII shall have been made,
of a number of Stock Equivalents equal to the number of shares (including
fractional shares) of the Holding Company’s common stock to which the
Participant would have been entitled as common stock dividends had such
Participant been the owner on the record dates for the payments of such stock
dividends of the number of shares of the Holding Company’s common stock equal to
the number of Stock Equivalents credited to his or her Stock Equivalents Account
on such dates. Such additional credits shall be effected as of the end of the
calendar quarter in which payment of such stock dividend is made.

 

Section 6.4. Recapitalization. If, as a result of a split or combination of the
Holding Company’s outstanding common stock or other recapitalization or
reorganization, the number of shares of the Holding Company’s outstanding common
stock is increased or decreased or all or a portion of the Holding Company’s
outstanding common stock is exchanged for or converted into other securities
issued by the Holding Company (including without limitation securities
convertible into the Holding Company’s common stock) or other property, the
number of Stock Equivalents credited to a Participant’s Stock Equivalents
Account shall, to the extent reasonably practicable, be equitably adjusted to
give effect to such recapitalization or reorganization as if the Participant had
owned of record on the effective date of such recapitalization or reorganization
a number of shares of the Holding Company’s common stock equal to the number of
Stock Equivalents credited to his or her Stock Equivalents Account immediately
prior thereto.

 

Section 6.5. Distributions from Stock Equivalent Account. When a Participant’s
Deferral Termination Date shall occur, the Holding Company shall become
obligated to make the distributions prescribed in paragraphs (a) and (b) below.
At the time of any distribution, each Stock Equivalent to be distributed shall
be converted into one share of the Holding Company’s common stock and such share
shall be distributed to the Participant. Any fraction of a Stock Equivalent to
be distributed shall be converted into an amount in cash equal to the Market
Price of one share of the Holding Company’s common stock on the trading day next
preceding the date of distribution multiplied by such fraction and such cash
shall be distributed to the Participant. Additionally, any amounts earned by a
Participant

 



--------------------------------------------------------------------------------

during a calendar quarter not yet allocated to the Participant’s Stock
Equivalents Account in accordance with Section 6.1 herein shall be distributed
to the Participant in cash.

 

(a) Distribution shall be made in the form elected by the Participant pursuant
to Section 4.1. Until payment is made, Plan Earnings shall continue to be
credited in the manner provided in Sections 6.2 and 6.3 herein. Plan Earnings
accrued to the date of payment of any lump-sum or annual installment on such
amount shall be paid in conjunction with such payment. The lump-sum or initial
annual installment shall be distributed within thirty (30) days after a
Participant’s Deferral Termination Date. The remaining installments, if
appropriate, shall be distributed at annual intervals thereafter.

 

(b) If a Participant’s Deferral Termination Date shall occur by reason of his or
her death or if he or she shall die after his or her Deferral Termination Date
but prior to receipt of all distributions provided for in this Section, all
Stock Equivalents, or the undistributed balance thereof, shall be distributed to
such Participant’s beneficiary designated on his or her election form, or if
none is designated, to such Participant’s estate or personal representative, as
soon as administratively feasible following his or her death.

 

ARTICLE VII

NATURE OF PLAN

 

Neither the Holding Company nor the Bank is under any obligation (1) to transfer
amounts credited to a Participant’s Deferred Compensation Account or Stock
Equivalents Account to any trust or escrow account or (2) to secure any amount
credited to a Participant’s Deferred Compensation Account or Stock Equivalents
Account by any specific assets of the Holding Company or the Bank or any other
asset in which the Holding Company or the Bank has an interest. The Plan shall
not be construed to require the Holding Company or the Bank to fund any of the
benefits provided hereunder nor to establish a trust for such purpose. The
Holding Company or the Bank may make such arrangements as it desires to provide
for the payment of benefits, including, but not limited to, the establishment of
a rabbi trust or such other equivalent arrangement as the Holding Company or the
Bank may decide. No such arrangement shall cause the Plan to be a “funded” plan
within the meaning of Title I of the Employee Retirement Income Security Act of
1974, as amended, nor shall any such arrangement change the nature of the
obligation of the Holding Company or the Bank or the rights of the Participants
as provided herein. Neither a Participant nor his or her beneficiary, estate or
personal representative shall have any rights against the Holding Company or the
Bank with respect to any portion of a Deferred Compensation Account or Stock
Equivalents Account or any trust, escrow account or other arrangement
established in connection with the Plan except as a general unsecured creditor.

 

ARTICLE VIII

TERMINATION OF THE PLAN

 

The Board of Directors may terminate the Plan at any time. Upon termination of
the Plan, distributions in respect of credits to Participants’ Deferred
Compensation Accounts and Stock Equivalents Accounts as of the date of
termination shall be made in the manner and at the time prescribed in Section
5.2 or Section 6.5; provided, however, that the Board of Directors shall have
the right to cause distributions in respect of credits to Participants’ Deferred
Compensation Accounts and Stock Equivalents Accounts as of the effective date of
such termination of the Plan to be made at such time and in such manner as it
may determine; and further provided that the value of the accounts on
distribution shall be determined in a manner consistent with the provisions of
Section 5.2 and Section 6.5, as applicable.

 



--------------------------------------------------------------------------------

ARTICLE IX

AMENDMENT OF THE PLAN

 

The Board of Directors may, without the consent of Participants or their
beneficiaries, amend the Plan at any time and from time to time; provided,
however, that no amendment may deprive a Participant of the amounts allocated to
his or her Deferred Compensation Account or Stock Equivalents Account or be
retroactive in effect to the prejudice of any Participant.

 

ARTICLE X

GENERAL PROVISIONS

 

Section 10.1. No Preference. No Participant shall have any preference over the
general creditors of the Holding Company or the Bank in the event of the Holding
Company’s or the Bank’s insolvency.

 

Section 10.2. Authorized Payments. Notwithstanding any other provisions of the
Plan, if any amounts payable under the Plan are found in a “determination”
(within the meaning of Section 1313(a) of the Internal Revenue Code of 1986, as
amended) to have been includible in the gross income of a Participant prior to
payment of such amounts hereunder, such amounts shall be paid to such
Participant as soon as practicable after the Committee is advised of such
determination. For purposes of this Section, the Committee shall be entitled to
rely on an affidavit by a Participant and a copy of the determination to the
effect that a determination described herein has occurred.

 

Section 10.3. Gender Words. Wherever any words are used herein in the masculine,
feminine or neuter gender, they shall be construed as though they were also used
in another gender in all cases where they would so apply, and whenever any words
are used herein in the singular or plural form, they shall be construed as
though they were also used in the other form in all cases where they would so
apply.

 

Section 10.4. Assignment of Benefits. Benefits provided under the Plan may not
be assigned or alienated, either voluntarily or involuntarily, other than by
will or the applicable laws of descent and distribution; provided, however, in
the event the Participant is indebted to the Holding Company or the Bank, such
benefits may be used to offset such indebtedness prior to distribution.

 

Section 10.5. Conflicts of Laws. The laws of the State of Alabama shall govern
the interpretation and performance of the terms of the Plan. The Plan is not
intended to qualify under Section 401(a) of the Internal Revenue Code of 1986,
as amended, or to comply with the Employee Retirement Income Security Act of
1974, as amended.

 